Title: Thomas Jefferson to Peter Derieux, 22 November 1816
From: Jefferson, Thomas
To: Derieux, Peter (Justin Pierre Plumard)


          
            Dear Sir
            Poplar Forest near Lynchbg Nov. 22. 16
          
          I received last night only, and at this place, where I have been a month, your favor of Oct. 27. I return to Monticello in a few days, where I will avail myself of the first moments of leisure to send you a copy of mr Mazzei’s will, praying you to accept in the mean time the assurances of my respect and esteem.
          Th: Jefferson
        